DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan D. Stone on November 17, 2021.
The application has been amended as follows:
In claim 14, line 1, delete “12” and replace with --13--
In claim 18, line 2, after “comprising:” insert --submerging a tube in a magnetic resonance visible fluid;--
In claim 18, line 4, delete “in a” and replace with --in the--
In claim 18, line 10, after “thread” insert --assembly--
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a magnetic resonance visible marker, comprising: an absorbent thread assembly spanning the lumen of the tube from the proximal end plug to the distal end plug, wherein the absorbent thread assembly has been soaked in and 
Prior art fails to disclose a method for manufacturing a magnetic resonance visible marker for use with a brachytherapy seed applicator, the steps of the method comprising: soaking an absorbent thread assembly comprising a plurality of absorbent threads in the magnetic resonance visible fluid for a period of time; after the period of time and while keeping the absorbent thread assembly and tube submerged in the magnetic resonance visible fluid: coupling a syringe to a second end of the tube and applying suction to the tube via the syringe so as to pull the absorbent thread assembly into the tube; removing the syringe from the tube when the absorbent thread assembly reaches the second end of the tube and pulling the leading end of the absorbent thread assembly through the second end of the tube; trimming the absorbent thread assembly flush with the first end and the second end of the tube, as claimed in claim 18.  Claims 19-20 are allowed by virtue of their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



November 17, 2021